Case: 21-50896     Document: 00516246856         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                  No. 21-50896                          FILED
                                                                  March 21, 2022
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salvador Lerma,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-104-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Salvador Lerma was convicted of possession of a firearm by a
   convicted felon and sentenced within the applicable guidelines range to 115
   months of imprisonment, to be followed by three years of supervised release.
   The district court also revoked Lerma’s supervised release, imposed



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50896      Document: 00516246856           Page: 2    Date Filed: 03/21/2022




                                     No. 21-50896


   pursuant to his 2015 conviction of possession of marijuana with intent to
   distribute, and sentenced him to 24 months of imprisonment.
          To the extent Lerma seeks to challenge his revocation sentence, he
   did not file a notice of appeal from the revocation order. “An appeal
   permitted by law as of right from a district court to a court of appeals may be
   taken only by filing a notice of appeal with the district court within the time
   allowed by Rule 4.” Fed. R. App. P. 3(a)(1). A notice of appeal is a
   mandatory precondition to the exercise of this court’s appellate jurisdiction.
   See id. In the absence of a notice of appeal, we lack jurisdiction to review
   Lerma’s revocation sentence. The appeal is therefore DISMISSED IN
   PART.
          Lerma challenges his firearm sentence as procedurally unreasonable,
   arguing that the district court failed to state its reasons for imposing his
   sentence. We apply plain error review because Lerma did not object to the
   procedural reasonableness of his sentence on this basis. See United States
   v. Coto-Mendoza, 986 F.3d 583, 585-86 (5th Cir.), cert. denied, 142 S. Ct. 207
   (2021). The district court’s reasons for the sentence sufficed “to satisfy the
   appellate court that [the sentencing judge] has considered the parties’
   arguments and has a reasoned basis for exercising his own legal
   decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).
   Lerma has therefore not demonstrated any error, plain or otherwise. See
   Coto-Mendoza, 986 F.3d at 585-87.
          Lerma also asserts that, under the analysis set forth in United States v.
   Lopez, 514 U.S. 549 (1995), the statute of conviction, 18 U.S.C. § 922(g)(1),
   exceeds the scope of Congress’s power under the Commerce Clause and is
   therefore unconstitutional. He admits that this argument is foreclosed and is
   only raised to preserve the issue for further review. See, e.g., United States v.




                                          2
Case: 21-50896   Document: 00516246856        Page: 3   Date Filed: 03/21/2022




                               No. 21-50896


   De Leon, 170 F.3d 494, 499 (5th Cir. 1999).     The felon-in-possession
   judgment is therefore AFFIRMED.




                                     3